Prospectus Supplement December 14, 2012 In the prospectus for each fund listed below, the sections Fund summary or Fund summaries , How do I sell or exchange fund shares? and Policy on excessive short-term trading are supplemented to reflect that the 1.00% short-term trading fee (also known as a redemption fee) described in the prospectus will no longer apply, effective for shares of the fund purchased on or after January 2, 2013. Putnam Asia Pacific Equity Fund Putnam Global Technology Fund Putnam Emerging Markets Putnam Global Equity Fund Telecommunications Fund Putnam Europe Equity Fund Putnam Global Utilities Fund Putnam Global Sector Fund Putnam Growth Opportunities Fund Putnam Global Consumer Fund Putnam International Putnam Global Energy Fund Growth Fund Putnam Global Financials Fund Putnam International Value Fund Putnam Global Health Care Fund Putnam Multi-Cap Core Fund Putnam Global Industrials Fund Putnam Research Fund Putnam Global Natural Resources Fund 278821 12/12
